REPUBLIQUE DE GUINEE

Travail-Justice-Solidarité

ASSEMBLEE NATIONALE DE LA REPUBLIQUE DE GUINEE

LOI :
L/2005/..... 925... JAN

RATIFIANT ET PROMULGUANT LA CONVENTION DE BASE SIGNEE LE 15
OCTOBRE 2004 ENTRE LA REPUBLIQUE DE GUINEE ET GUINEA ALUMINA
CORPORATION LTD ET GLOBAL ALUMINA (‘’GLOBAL") POUR LA
CONSTRUCTION ET L'EXPLOITATION D'UNE . USINE D'ALUMINE A
SANGAREDI ET COMPLETEE PAR L'AMENDEMENT N°1 À LA CONVENTION
DE BASE SIGNE LE 16 MAI 2005.

L'ASSEMBLEE NATIONALE DE LA REPUBLIQUE DE GUINEE

Vu les dispositions de la Loi Fondamentale notamment en ses articles 59 et 77 ;
Après en avoir délibéré, adopte :

Le Président de la République promulgue la Loi dont la teneur suit :

Article 1°: Est ratifiée et promulguée la convention de base signée le 15 Octobre
2004 entre la République de Guinée et GUINEA ALUMINA Corporation LTD et
GLOBAL ALUMINA (*GLOBAL”) pour la construction et l'exploitation d’une usine
d'alumine à Sangaredi et complétée par l'amendement n°1 à la convention de base
signé le 16 Mai 2005.

Article 2 : Sont abrogées toutes les dispositions antérieures contraires

Article 3: La présente Loi sera enregistrée et publiée au Journal Officiel de la
République et exécutée comme Loi de l'Etat.

Conakry, le

GENERAL LANSANA CON
